FOSTER, Circuit Judge.
Appellant brought this suit to recover damages of $25,000 for personal injuries received while he was employed by ap-pellee. A verdict was directed for defendant.
It appears appellant was changing the price meter on a gasoline pump. He was required to take out four screws to remove the plate covering the mechanism of the meter. In replacing the plate he used the screw driver, which slipped and the point struck him in the eye, injuring it.
Undisputed evidence tends to show that the. pump was standard equipment; that it was a simple proceeding to take off and replace the plate; and that he was familiar with the work. It is evident that the sole proximate cause of the accident was appellant’s own negligence.
The record presents no reversible error.
Affirmed.